Title: From Benjamin Franklin to Landais, 19 May 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy, may 19. 1779.
I received yours of the 12th. and 15th. Instant. I was glad to hear of your safe Arrival at l’Orient, but what you write me about the Officers of your ship afflicts me exceedingly. At this Distance I can do nothing towards remedying the Disorder. I must therefore leave it to Commodore Jones whose Authority with the Aid of Courts martial, if necessary, will I hope be sufft to compose these Dissensions— I have the h. t. b. w. m. Esteem. Sir., Y. m. o. and m. h. S.
Honble. Capt. Landais.
